            20-11258-jlg          Doc 1           Filed 05/26/20 Entered 05/26/20 00:39:55                             Main Document
                                                                Pg 1 of 28
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


   Southern
 ____________________               New York
                      District of _________________
                                        (State)
                                                             11
 Case number (If known): _________________________ Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               Latam Airlines Perú S.A.
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used               LAN
                                              ______________________________________________________________________________________________________
      in the last 8 years                        LAN Perú                 LATAM AIRLINES Perú S.A.
                                              ______________________________________________________________________________________________________
                                                 LAN AIRLINES             LATAM AIRLINES
                                              ______________________________________________________________________________________________________
      Include any assumed names,                 LATAM
                                              ______________________________________________________________________________________________________
      trade names, and doing business
                                                 LATAM Perú
                                              ______________________________________________________________________________________________________
      as names




 3.   Debtor’s federal Employer                5 ___
                                              ___ 2 –2___1___ 9___ 5___ ___
                                                                        5 ___
                                                                            0 ___
                                                                               0
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                               Avenida Andrés Reyes N°338
                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                               Piso 6
                                             ______________________________________________              _______________________________________________
                                                                                                         P.O. Box

                                               San Isidro                          Peru
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                                  www.latam.com
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
            20-11258-jlg           Doc 1      Filed 05/26/20 Entered 05/26/20 00:39:55                               Main Document
                                                            Pg 2 of 28
Debtor          Latam Airlines Perú S.A.
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               4 ___
                                             ___  8 1___1___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                              The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
              20-11258-jlg               Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55                                Main Document
                                                               Pg 3 of 28
Debtor           Latam Airlines Perú S.A.
                _______________________________________________________                         Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases            No
       filed by or against the debtor
       within the last 8 years?               Yes.    District _______________________ When _______________ Case number _________________________
                                                                                             MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                  District _______________________ When _______________ Case number _________________________
                                                                                             MM / DD / YYYY

 10.   Are any bankruptcy cases               No
       pending or being filed by a
       business partner or an                 Yes.            See attached Schedule 1
                                                       Debtor _____________________________________________                Affiliate
                                                                                                            Relationship _________________________
       affiliate of the debtor?                                  Southern District of New York
                                                       District _____________________________________________ When                  Date hereof
                                                                                                                                 __________________
       List all cases. If more than 1,                                                                                           MM / DD / YYYY
       attach a separate list.                         Case number, if known ________________________________



 11.   Why is the case filed in this         Check all that apply:
       district?
                                              Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                              A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have            No
       possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                           Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                Number          Street

                                                                                ____________________________________________________________________

                                                                                _______________________________________         _______ ________________
                                                                                City                                            State ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name     ____________________________________________________________________

                                                               Phone            ________________________________




               Statistical and administrative information




 Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
               20-11258-jlg        Doc 1       Filed 05/26/20 Entered 05/26/20 00:39:55                                   Main Document
                                                             Pg 4 of 28
Debtor            Latam Airlines Perú S.A.
                 _______________________________________________________                         Case number (if known)_____________________________________
                 Name




 13.   Debtor’s estimation of              Check one:
       available funds                        Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                              1-49                                1,000-5,000                              25,001-50,000
 14.   Estimated number of                    50-99                               5,001-10,000                             50,001-100,000
       creditors
                                              100-199                             10,001-25,000                            More than 100,000
       (on a consolidated basis)              200-999

                                              $0-$50,000                          $1,000,001-$10 million                   $500,000,001-$1 billion
 15.   Estimated assets                       $50,001-$100,000                    $10,000,001-$50 million                  $1,000,000,001-$10 billion
       (on a consolidated basis)              $100,001-$500,000                   $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                              $500,001-$1 million                 $100,000,001-$500 million                More than $50 billion


                                              $0-$50,000                          $1,000,001-$10 million                   $500,000,001-$1 billion
 16.   Estimated liabilities                  $50,001-$100,000                    $10,000,001-$50 million                  $1,000,000,001-$10 billion
       (on a consolidated basis)              $100,001-$500,000                   $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                              $500,001-$1 million                 $100,000,001-$500 million                More than $50 billion



                Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                               petition.
       debtor
                                               I have been authorized to file this petition on behalf of the debtor.

                                               I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.

                                                           05/26/2020
                                              Executed on _________________




                                                   Rafa
                                                          MM / DD / YYYY


                                               _____________________________________________                 Ramiro Alfonsín Balza
                                                                                                           _______________________________________________
                                              Signature of authorized representative of debtor             Printed name

                                                     Authorized Signatory
                                              Title _________________________________________




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
            20-11258-jlg        Doc 1       Filed 05/26/20 Entered 05/26/20 00:39:55                                 Main Document
                                                          Pg 5 of 28
Debtor          Latam Airlines Perú S.A.
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                               /s/ Lisa M. Schweitzer
                                            _____________________________________________            Date        05/26/2020
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                               Lisa M. Schweitzer
                                           _________________________________________________________________________________________________
                                           Printed name
                                             Cleary Gottlieb Steen & Hamilton
                                           _________________________________________________________________________________________________
                                           Firm name
                                             One Liberty Plaza
                                           _________________________________________________________________________________________________
                                           Number     Street
                                              New York
                                           ____________________________________________________               NY
                                                                                                           ____________    10006
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                             (212) 225-2641
                                           ____________________________________                              lschweitzer@cgsh.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                             2837722
                                           ______________________________________________________   NY
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
 20-11258-jlg     Doc 1     Filed 05/26/20 Entered 05/26/20 00:39:55             Main Document
                                          Pg 6 of 28



                                          SCHEDULE 1

         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”), filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code in the United
States Bankruptcy Court for the Southern District of New York. The Debtors have moved for
joint administration of these cases for procedural purposes only under the case number assigned
to the chapter 11 case of LATAM Airlines Group S.A.



1.     LATAM Airlines Group S.A.                    20.     Lan Cargo Overseas Ltd.

2.     Lan Cargo S.A.                               21.     LATAM Airlines Ecuador S.A.

3.     Transporte Aéreo S.A.                        22.     Professional Airline Cargo Services,
                                                            LLC
4.     Inversiones Lan S.A.
                                                    23.     Cargo Handling Airport Services, LLC
5.     Lan Pax Group S.A.
                                                    24.     Connecta Corporation
6.     Fast Air Almacenes de Carga S.A.
                                                    25.     Prime Airport Services Inc.
7.     LATAM Travel Chile II S.A.
                                                    26.     Maintenance Service Experts, LLC
8.     Technical Training LATAM S.A.
                                                    27.     Lan Cargo Repair Station LLC
9.     Lan Cargo Inversiones S.A.
                                                    28.     Professional Airline Maintenance
10.    Holdco Colombia I SpA                                Services LLC

11.    Holdco Colombia II SpA                       29.     Professional Airlines Services Inc.

12.    Línea Aérea Carguera de Colombia S.A.

13.    Aerovías de Integración Regional S.A.

14.    Holdco Ecuador S.A.

15.    LATAM Finance Ltd.

16.    Peuco Finance Ltd.

17.    LATAM Airlines Perú

18.    Inversiones Aéreas S.A.

19.    Mas Investment Ltd.
 20-11258-jlg     Doc 1      Filed 05/26/20 Entered 05/26/20 00:39:55          Main Document
                                           Pg 7 of 28



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                               Chapter 11

Latam Airlines Perú S.A.,                           Case No.: 20-(___)

                         Debtor.                    Joint Administration Pending



               CORPORATE OWNERSHIP STATEMENT PURSUANT
        TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007 AND 7007.1

               Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy

Procedure, the following are corporations, other than a governmental unit, that directly or

indirectly own 10% or more of any class of the Debtor’s equity interests:


                                                  Approximate Percentage of Equity Interest
                  Shareholder
                                                                      Held
 LATAM Airlines Group S.A.                        49%; LATAM Airlines Group S.A. also holds
                                                  99.89% of the equity interest in Lan Cargo
                                                  S.A.

 Inversiones Aéreas S.A.                          21%

 Mas Investment Limited                           Holds 100% of the equity interest of
                                                  Inversiones Aéreas S.A.

 Lan Cargo Overseas Limited                       Holds 100% of the equity interest of Mas
                                                  Investment Limited.

 Lan Cargo S.A.                                   Holds 99.98% of the equity interest of Lan
                                                  Cargo Overseas Limited.

 Delta Air Lines, Inc.                            Holds 19.99% of the equity interest of
                                                  LATAM Airlines Group S.A.

 Qatar Airways Investments (UK) Ltd.              Holds 10.00% of the equity interest of
                                                  LATAM Airlines Group S.A.

 Costa Verde Aeronautica S.A.                     Holds 11.19% of the equity interest of
                                                  LATAM Airlines Group S.A.
    20-11258-jlg     Doc 1      Filed 05/26/20 Entered 05/26/20 00:39:55                    Main Document
                                              Pg 8 of 28



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                      Chapter 11

LATAM Airlines Group S.A., et al.,                         Case No.: 20-(___)

                          Debtors. 1                       Joint Administration Pending




                           CONSOLIDATED LIST OF CREDITORS
                         HOLDING FIVE LARGEST SECURED CLAIMS

                 The following is a list of those creditors holding the five largest secured claims

against the Debtors, on a consolidated basis, as of April 30, 2020. This list has been prepared

from the books and records of the Debtors for filing in the Debtors’ chapter 11 cases.

                 The information set forth herein shall not constitute an admission of liability by,

nor is binding on, the Debtors, nor shall it bind the Debtors or their estates as to the amount,

nature and status of any claim. The failure to list or designate any claim as contingent, disputed

or subject to set off, recharacterization or other challenge shall not be a waiver of any of the

Debtors’ rights or defenses relating thereto.




1
         The Debtors in these chapter 11 cases, and each Debtor’s federal tax identification number (to the extent
applicable), are as follows: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte
Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K);
LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A.
(XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (N/A); Holdco Colombia II SpA (76-
9310053); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A.
(XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines
Services Inc. (XX-XXXXXXX). For the purpose of these Chapter 11 Cases, the service address for the Debtors is: 6500
NW 22nd Street Miami, FL 33131.
20-11258-jlg     Doc 1     Filed 05/26/20 Entered 05/26/20 00:39:55       Main Document
                                         Pg 9 of 28



                                                                              General
          Creditor/Address               Claim Amount      Debt Type        Description
                                                                            of Collateral
Wilmington Trust Company
1100 North Market Street
                                                                              (11) 321s,
Wilmington, DE 19890-1605
                                          $777,509,924   EETC, Tranche A       (2) 350s,
Attn: Corporate Trust Administration
                                                                               (4) 787s
Telephone: (302) 636-6000
Fax: (302) 636-4140

Citibank, N.A., Loan Administration
1615 Brett Road, OPS 3
                                                                             26 Planes and
New Castle, DE 19720                                     Revolving Loan
                                                                            15 Engines and
(302) 894-6010                           $603,162,619      Agreement
                                                                              Spare Parts
(212) 994-0847
Attn: Owen Coyle

Credit Agricole Corporate & Investment
Bank
                                                           Engine Loan
Credit Agricole Building                  $274,365,652                        41 Engines
                                                             Facility
1301 Avenue of the Americas
SFI Agency & Middle Office, 20th Floor

Wells Fargo Bank Northwest, National
Association
260 North Charles Lindbergh Drive
                                                          EXIM Aircraft
Salt Lake City, UT 84116                  $276,870,256                         (9) 767s
                                                             Bond
Attn: Corporate Trust Lease Group
Telephone: (801) 246-5653
Fax: (801) 246-5630

Natixis
30, Avenue Pierre Mendes France -
75013 Paris                                               Aircraft Loan
                                          $242,989,785                        (9) A321s
BP 4 75060 Paris Cedex 02                                  Agreement
542 044 524 RCS Paris
Attn: Julie Watremez




                                             2
            20-11258-jlg              Doc 1     Filed 05/26/20 Entered 05/26/20 00:39:55                              Main Document
                                                             Pg 10 of 28
 Fill in this information to identify the case and this filing:


               Latam Airlines Perú S.A.
 Debtor Name __________________________________________________________________
                                           Southern
 United States Bankruptcy Court for the: ______________________              New York
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 0 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


              Other document that requires a
                                              Corporate Ownership Statement; Top 5 Secured Creditors List
              declaration__________________________________________________________________________________




                                                                  Ha
        I declare under penalty of perjury that the foregoing is true and correct.


                     05/26/2020
        Executed on ______________                             _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Ramiro Alfonsín Balza
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  Authorized Signatory
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                   20-11258-jlg                           Doc 1          Filed 05/26/20 Entered 05/26/20 00:39:55                                                                     Main Document
                                                                                      Pg 11 of 28
Fill in this information to identify the case:
  Debtor name: LATAM Airlines Group S.A., et al.                                                                                                                                                         □ Check if this is an amended filing
  Bankruptcy Court for the Southern District of New York
  Case number (if known): ________________



Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unsecured Claims and Are Not Insiders                                                                                                                               12/15

A list of creditors holding the 40 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11
U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 40 largest unsecured claims.



Name of creditor and complete mailing address, including     Name, telephone number, and email address of            Nature of the claim(for example,   Indicate if claim   Amount of unsecured claim
zip code                                                     creditor contact                                        trade debts, bank loans,           is contingent,      If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                     professional services, and         unliquidated, or    amount. If claim is partially secured, fill in total claim amount and
                                                                                                                     government contracts)              disputed            deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                            claim.



                                                                                                                                                                                                         Deduction for value
                                                                                                                                                                             Total claim, if partially
                                                                                                                                                                                                           of collateral or  Unsecured Claim
                                                                                                                                                                                     secured
                                                                                                                                                                                                                setoff


             LATAM 2026 Notes                                LATAM 2026 Notes
             240 Greenwich Street                            Bank of New York Mellon, as Trustee
             7E                                              Peter Lopez
1                                                                                                                    UNSECURED NOTES                                                                                                  $800,000,000.00
             New York, NY 10286                              PHONE: + 1 212 815 8273
                                                             FAX:
                                                             EMAIL: peter.lopez@bnymellon.com


             LATAM 2024 Notes                                LATAM 2024 Notes
             240 Greenwich Street                            Bank of New York Mellon, as Trustee
             7E                                              Peter Lopez
2                                                                                                                    UNSECURED NOTES                                                                                                  $700,000,000.00
             New York, NY 10286                              PHONE: + 1 212 815 8273
                                                             FAX:
                                                             EMAIL: peter.lopez@bnymellon.com


                                                             Banco Santander Chile
             Banco Santander Chile
                                                             Maria Soledad Schuster
             Bandera N° 140
3                                                            PHONE: 56 (2) 2648 3669 Anexo 83669                     FREQUENT FLIER MILES                   Contingent                                                                $549,000,000.00
             Santiago, Metropolitana
                                                             FAX:
             Chile
                                                             EMAIL: mariasoledad.schuster@santander.cl




             Local Bonds, Series E                           Local Bonds, Series E
             Avenida Libertador Bernardo O’Higgins 1111      Banco del Estado de Chile, as Trustee
4            Santiago, Metropolitana                         Francesca Gardella                                      UNSECURED NOTES                                                                                                  $179,030,673.32
             Chile                                           PHONE: (562) 2970 6210 FAX:
                                                             EMAIL: fgarde@bancoestado.cl



                                                             Banco de Credito del Perú
             Banco de Credito del Perú                       Gianfranco Piero Ferrari de las Casas, CEO
             Calle Centenario 156                            PHONE: 51.1.313.2000
5                                                                                                                    FREQUENT FLIER MILES                   Contingent                                                                $167,000,000.00
             Lima, Lima                                      FAX: 51.1.313.2121
             Peru                                            EMAIL: consultationsbcp@bcp.com.pe;
                                                             reclamamos@bcp.com.pe



             Banco Santander Madrid                          Banco Santander Madrid
             Av. de Cantabria s/n                            Luis Casero Ynfiesta
6            28660 Boadilla del Monte                        PHONE: +34 91 289 72 47                                 UNSECURED DEBT                                                                                                   $139,500,000.00
             Madrid, Madrid                                  FAX:
             Spain                                           EMAIL: luis.casero@gruposantander.com




             Local Bonds, Series A                           Local Bonds, Series A
             Avenida Libertador Bernardo O’Higgins 1111      Banco del Estado de Chile, as Trustee
7            Santiago, Metropolitana                         Francesca Gardella                                      UNSECURED NOTES                                                                                                   $89,515,336.66
             Chile                                           PHONE: (562) 2970 6210 FAX:
                                                             EMAIL: fgarde@bancoestado.cl


             Local Bonds, Series B                           Local Bonds, Series B
             Avenida Libertador Bernardo O’Higgins 1111      Banco del Estado de Chile, as Trustee
8            Santiago, Metropolitana                         Francesca Gardella                                      UNSECURED NOTES                                                                                                   $89,515,336.66
             Chile                                           PHONE: (562) 2970 6210 FAX:
                                                             EMAIL: fgarde@bancoestado.cl




                                                             Scotiabank Chile
             Scotiabank Chile
                                                             Federico Alonso
             Casa Matriz Av Costanera Sur 2710 Torre A
9                                                            PHONE: 416‐866‐6161                                     UNSECURED DEBT                                                                                                    $74,000,000.00
             Santiago
                                                             FAX:
             Chile
                                                             EMAIL: Federico.Alonso@scotiabank.cl




    The information set forth herein represents the Debtors’ best efforts to identify the relevant claims, and shall not constitute an admission of
    liability by, nor is it binding on, the Debtors. Furthermore, the failure to list a claim as contingent, disputed or subject to set off shall not be a
    waiver of any right of the Debtors’ rights relating thereto.
                    20-11258-jlg
Debtor LATAM Airlines Group S.A., et al.
                                                          Doc 1              Filed 05/26/20 Entered 05/26/20 00:39:55                                                                     Main Document
                                                                                                                                                                                                 Case number (if known) __________
                                                                                          Pg 12 of 28
Name of creditor and complete mailing address, including         Name, telephone number, and email address of            Nature of the claim(for example,   Indicate if claim   Amount of unsecured claim
zip code                                                         creditor contact                                        trade debts, bank loans,           is contingent,      If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                         professional services, and         unliquidated, or    amount. If claim is partially secured, fill in total claim amount and
                                                                                                                         government contracts)              disputed            deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                                claim.



                                                                                                                                                                                                             Deduction for value
                                                                                                                                                                                 Total claim, if partially
                                                                                                                                                                                                               of collateral or  Unsecured Claim
                                                                                                                                                                                         secured
                                                                                                                                                                                                                    setoff




             Local Bonds, Series C                               Local Bonds, Series C
             Avenida Libertador Bernardo O’Higgins 1111          Banco del Estado de Chile, as Trustee
10           Santiago, Metropolitana                             Francesca Gardella                                      UNSECURED NOTES                                                                                                 $66,241,349.13
             Chile                                               PHONE: (562) 2970 6210 FAX:
                                                                 EMAIL: fgarde@bancoestado.cl




             Local Bonds, Series D                               Local Bonds, Series D
             Avenida Libertador Bernardo O’Higgins 1111          Banco del Estado de Chile, as Trustee
11           Santiago, Metropolitana                             Francesca Gardella                                      UNSECURED NOTES                                                                                                 $66,241,349.13
             Chile                                               PHONE: (562) 2970 6210 FAX:
                                                                 EMAIL: fgarde@bancoestado.cl

                                                                 Banco BTG Pactual Chile, as Agent
             Banco BTG Pactual Chile, as Agent
                                                                 Rodrigo Oyarzo
             Avenida Costanera Sur 2730, 19th floor
12                                                               PHONE: +56 22 587 5027                                  UNSECURED DEBT                                                                                                  $59,438,183.54
             Santiago, Metropolitana
                                                                 FAX:
             Chile
                                                                 EMAIL: Rodrigo.Oyarzo@btgpactual.com



             American Express Travel Related Services Company,   American Express Travel Related Services Company, Inc
             Inc                                                 Liliana Gutierrez
13           200 Vesey Street                                    PHONE: +56 2 2783 8733                                  UNSECURED DEBT                                                                                                  $52,511,111.00
             New York, NY 10285                                  FAX:
                                                                 EMAIL: liliana.w.gutierrez@aexp.com



                                                                 Banco del Estado de Chile
             Banco del Estado de Chile
                                                                 Francesca Gardella
             Avenida Libertador Bernardo O’Higgins 1111
14                                                               PHONE: 56979695018                                      UNSECURED DEBT                                                                                                  $40,000,000.00
             Santiago, Metropolitana
                                                                 FAX:
             Chile
                                                                 EMAIL: fgarde@bancoestado.cl
                                                                 BP p.l.c (Air BP)
             BP p.l.c (Air BP)
                                                                 John Platt, CEO
             501 Westlake Park Boulevard
15                                                               PHONE: 971 5 04536032                                   TRADE DEBT                                                                                                      $38,940,366.00
             Houston, TX 77079
                                                                 FAX: 971 4 3318628
             Unted States
                                                                 EMAIL: airbpoutofhours@bp.com
                                                                 World Fuel Services
             World Fuel Services
                                                                 RICHARD HOPPE
             9800 NW 41 Street, Suite 400.
16                                                               PHONE: 1‐305‐799‐3532                                   TRADE DEBT                                                                                                      $30,030,023.00
             Miami, FL 33178
                                                                 FAX:
                                                                 EMAIL: RHoppe@wfscorp.com

                                                                 Itaú CorpBanca
             Itaú CorpBanca
                                                                 Carlos Irarrazaval
             Avenida Presidente Riesco 5537, 16th Floor
17                                                               PHONE: 56961699692                                      UNSECURED DEBT                                                                                                  $29,857,588.21
             Santiago, Metropolitana
                                                                 FAX:
             Chile
                                                                 EMAIL: Carlos.Irarrazaval@itau.cl

                                                                 Dirección General de Aeronáutica Civil
             Dirección General de Aeronáutica Civil
                                                                 Victor Villalobos Collao
             AV. Miguel Claro 1314
18                                                               PHONE: 2‐4392000                                        TRADE DEBT                                                                                                      $17,063,704.59
             Providencia
                                                                 FAX:
             Chile
                                                                 EMAIL: victor.villalobos@dgac.gob.cl
             Aerospace Turbine Services & Solutions
                                                                 Aerospace Turbine Services & Solutions
             Adjacent Abu Dhabi Intl Airport Turbine Services
                                                                 Mansoor Janahi
             Building
19                                                               PHONE: +971 (2) 5057887                                 TRADE DEBT                                                                                                      $16,632,517.20
             Gate Number 3
                                                                 FAX:
             Abu Dhabi
                                                                 EMAIL: MJanahi@tssaero.ae
             United Arab Emirates

             OneWorld                                            OneWorld
             2 Park Avenue                                       Rob Gurney, CEO
20           Suite 1100                                          PHONE: 604‐713‐2660                                     TRADE DEBT                                                                                                      $14,753,378.00
             New York, NY 10016                                  FAX:
                                                                 EMAIL: rob.gurney@oneworld.com

                                                                 The Boeing Company
             The Boeing Company                                  Gayle K. Wilson
             100 N Riverside Drive                               PHONE: 206‐6629829
21                                                                                                                       TRADE DEBT                                                                                                      $16,167,786.00
             Chicago, IL 60606                                   FAX:
                                                                 EMAIL: gayle.k.wilson@boeing.com;
                                                                 jessica.l.waddell@boeing.com
             Etihad Airways Engineering
                                                                 Etihad Airways Engineering
             SN New Airport Road
                                                                 Frederic Dupont
             P. O. BOX 35566
22                                                               PHONE: 971 56 685 0160                                  TRADE DEBT                                                                                                      $14,425,131.05
             Khalifa City A
                                                                 FAX:
             Abu Dhabi
                                                                 EMAIL: FDUPONT@etihad.ae
             United Arab Emirates

             Gate Gourmet US, Inc                                Gate Gourmet US, Inc
             1880 Campus Commons Drive                           Rodrigo Decerega
23           Suite 200                                           PHONE: 1 (786) 2572043                                  TRADE DEBT                                                                                                      $13,975,615.00
             Reston, VA 20191                                    FAX:
                                                                 EMAIL: rdecerega@gategroup.com




Official Form 204                                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unecured Claims                                                                            Page 2
                    20-11258-jlg
Debtor LATAM Airlines Group S.A., et al.
                                                          Doc 1            Filed 05/26/20 Entered 05/26/20 00:39:55                                                                             Main Document
                                                                                                                                                                                                       Case number (if known) __________
                                                                                        Pg 13 of 28
Name of creditor and complete mailing address, including       Name, telephone number, and email address of               Nature of the claim(for example,   Indicate if claim        Amount of unsecured claim
zip code                                                       creditor contact                                           trade debts, bank loans,           is contingent,           If the claim is fully unsecured, fill in only unsecured claim
                                                                                                                          professional services, and         unliquidated, or         amount. If claim is partially secured, fill in total claim amount and
                                                                                                                          government contracts)              disputed                 deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                                      claim.



                                                                                                                                                                                                                   Deduction for value
                                                                                                                                                                                       Total claim, if partially
                                                                                                                                                                                                                     of collateral or  Unsecured Claim
                                                                                                                                                                                               secured
                                                                                                                                                                                                                          setoff

             Regional One INC, Dash 24 LLC; Case: 2013‐20319   Regional One INC, Dash 24 LLC; Case: 2013‐20319 CA 01
             CA 01                                             Kenneth Ronan
                                                                                                                                                                  Contingent,
24           Lavalle, Brown & Ronan PA                         PHONE: 561‐395‐0000                                        CONTINGENT LITIGATION                                                                                                $12,440,000.00
                                                                                                                                                             Unliquidated, Disputed
             750 South Dixey Highway                           FAX:
             Boca Raton, FL 33432                              EMAIL: kronan@lavallebrown.com

             HSBC Bank Chile                                   HSBC Bank Chile
             Av. Isidora Goyenechea 2800                       Alexandre Falcao
25           Floor 23                                          PHONE: 212‐525‐4449                                        UNSECURED DEBT                                                                                                       $12,000,000.00
             Santiago, Metropolitana                           FAX:
             Chile                                             EMAIL: alexandre.p.falcao@us.hsbc.com

                                                               Sistemas Globales Chile‐Asesorias Limitada
             Sistemas Globales Chile‐Asesorias Limitada
                                                               Natalia Croce
             Av.Apoquindo Oficina 5 3600
26                                                             PHONE: 2 ‐ 24468423                                        TRADE DEBT                                                                                                           $11,906,629.20
             Las Condes
                                                               FAX:
             Chile
                                                               EMAIL: natalia.croce@globant.com; Billing@globant.com
                                                               Repsol S.A.
             Repsol S.A.
                                                               Josu Jon Imaz San Miguel, CEO
             2455 Technology Forest Blvd
27                                                             PHONE: 832‐442‐1000                                        TRADE DEBT                                                                                                           $11,135,377.56
             The Woodlands, TX 77381
                                                               FAX:
                                                               EMAIL: infous@repsol.com; ralvarezp.ir@repsol.com
                                                               Talma Servicios Aeroportuarios S.A.
                                                               Entrevista a Arturo Cassinelli, CEO
             Talma Servicios Aeroportuarios S.A.               PHONE: 51 1 513 8900 Anexo 41123 / 41148 / 41140
             Av. Elmer Faucett 2879                            FAX:
28           Piso 4                                            EMAIL:                                                     TRADE DEBT                                                                                                           $11,071,121.78
             Lima Cargo City, Callao 7031                      anabel.ruiz@talma.com.pe;deisy.villar@talma.com.pe;eliza
             Peru                                              beth.pizarro@talma.com.pe;graciela.guillen@talma.com.p
                                                               e;patricia.aranguren@talma.com.pe;rudi.landauro@talma.
                                                               com.pe
             General Directorate for Competition of the        General Directorate for Competition of the European
             European Commission                               Commission
             Place Madou                                       Mr Olivier Guersent, Director General                                                              Contingent,
29                                                                                                                        CONTINGENT LITIGATION                                                                                                 $9,217,000.00
             Madouplein 1                                      PHONE: +32‐229‐65414                                                                          Unliquidated, Disputed
             Brussels, Saint‐Josse‐ten‐Noode 1210              FAX:
             Belgium                                           EMAIL: Olivier.Guersent@ec.europa.eu

                                                               CFM International, Inc.
             CFM International, Inc.
                                                               Gaël Méheust, CEO
             One Neumann Way
30                                                             PHONE: 513‐552‐3272                                        TRADE DEBT                                                                                                            $7,458,917.21
             Cincinnati, OH 45215
                                                               FAX:
                                                               EMAIL: aviation.fleetsupport@ge.com
             AerCap                                            AerCap
             65 St. Stephen’s Green                            Phil Scruggs (CCO)
31           AerCap House                                      PHONE: 353‐1‐819‐2010                                      TRADE DEBT                                                                                                            $7,430,428.00
             Dublin D02 YX20                                   FAX:
             Ireland                                           EMAIL: akelly@aercap.com; pscruggs@aercap.com
             Petróleo Brasileiro S.A                           Petróleo Brasileiro S.A
             200 Westlake Park Boulevard                       RODRIGO MOTTA GUIMARES
32           Suite 1000                                        PHONE: 5521996474208                                       TRADE DEBT                                                                                                            $7,226,085.75
             Houston, TX 77079                                 FAX:
                                                               EMAIL: rodrigo@br‐petrobras.com.br

             Avolon                                            Avolon
             640 5th Ave                                       John Higgins (CCO)
33           19th Floor                                        PHONE: 646‐609‐8970                                        TRADE DEBT                                                                                                            $6,483,212.00
             New York, NY 10019                                FAX:
                                                               EMAIL: jhiggins@avolon.aero; fcampos@avolon.aero

             BBAM Aircraft Leasing & Management                BBAM Aircraft Leasing & Management
             50 California Street                              Daniel Silberman
34           14th Floor                                        PHONE: 415‐267‐1600                                        TRADE DEBT                                                                                                            $6,329,142.68
             San Francisco, CA 94111                           FAX: 415‐618‐3337
                                                               EMAIL: daniel.silberman@bbam.com
                                                               Petróleos del Perú S.A.
             Petróleos del Perú S.A.
                                                               ALONSO RIVERA
             Av.Paseo De La Republica 3361 Sn I
35                                                             PHONE: 996720438                                           TRADE DEBT                                                                                                            $5,499,404.73
             Lima
                                                               FAX:
             Peru
                                                               EMAIL: arivera@petroperu.com.pe.
             Collins Aerospace                                 Collins Aerospace
             2730 W Tyvola Road                                Stephen Ribaudo
36           4 Coliseum Center                                 PHONE: 1 860 503 9729                                      TRADE DEBT                                                                                                            $5,341,080.00
             Charlotte, NC 28217                               FAX:
                                                               EMAIL: stephen.ribaudo@collins.com
                                                               Everis Chile SA
             Everis Chile SA                                   Juan Pablo Buiatti
             Libertador B Ohiggins 1449. 1449                  PHONE: 2‐4215300
37                                                                                                                        TRADE DEBT                                                                                                            $4,815,827.57
             Santiago                                          FAX:
             Chile                                             EMAIL: juan.pablo.buiatti.dal.pietro@everis.com;
                                                               chile.finances@everis.com
                                                               CAE, Inc.
             CAE, Inc.
                                                               Michel Azar‐Hmouda
             Emirates Aviation College Bldg
38                                                             PHONE: 1 972 456‐8070                                      TRADE DEBT                                                                                                            $4,672,327.00
             Dubai
                                                               FAX:
             United Arab Emirates
                                                               EMAIL: michel.azarhmouda@cae.com
                                                               Organización Terpel S.A.
             Organización Terpel S.A.
                                                               LILIANA TOVAR SILVA
             Av Eldorado, 99.
39                                                             PHONE: 315‐355‐4671                                        TRADE DEBT                                                                                                            $4,653,261.27
             Bogota
                                                               FAX:
             Colombia
                                                               EMAIL: ltovar@terpel.com


Official Form 204                                                        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unecured Claims                                                                                    Page 3
                    20-11258-jlg
Debtor LATAM Airlines Group S.A., et al.
                                                    Doc 1            Filed 05/26/20 Entered 05/26/20 00:39:55                                                                   Main Document
                                                                                                                                                                                       Case number (if known) __________
                                                                                  Pg 14 of 28
Name of creditor and complete mailing address, including   Name, telephone number, and email address of        Nature of the claim(for example,   Indicate if claim   Amount of unsecured claim
zip code                                                   creditor contact                                    trade debts, bank loans,           is contingent,      If the claim is fully unsecured, fill in only unsecured claim
                                                                                                               professional services, and         unliquidated, or    amount. If claim is partially secured, fill in total claim amount and
                                                                                                               government contracts)              disputed            deduction for value of collateral or setoff to calculate unsecured
                                                                                                                                                                      claim.



                                                                                                                                                                                                   Deduction for value
                                                                                                                                                                       Total claim, if partially
                                                                                                                                                                                                     of collateral or  Unsecured Claim
                                                                                                                                                                               secured
                                                                                                                                                                                                          setoff

               Empresa Argentina de                          Empresa Argentina de Navegación
               Navegación Aérea                              Aérea Cristian Arnau
40                                                                                                            TRADE DEBT                                                                                                        $4,215,496.00
               Rivadavia 578                                 PHONE:
               3nd Piso                                      FAX:
               Buenos Aires, AAQ C‐100 2                     EMAIL: carnau@eana.com.ar
               Argentina




Official Form 204                                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 40 Largest Unecured Claims                                                                          Page 4
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 15 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 16 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 17 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 18 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 19 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 20 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 21 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 22 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 23 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 24 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 25 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 26 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 27 of 28
20-11258-jlg   Doc 1   Filed 05/26/20 Entered 05/26/20 00:39:55   Main Document
                                    Pg 28 of 28
